UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of June 2010 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. YesoNo x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Mira Rosenzweig ————— Mira Rosenzweig, Chief Financial Officer Dated: June 16, 2010 -2- NOTICE OF 2 SHAREHOLDERS Camtek Ltd.(the “Company”) Shareholders: We are pleased to invite you to participate in the 2010 Annual General Meeting of shareholders (the “Meeting”). The Meeting will be held on Wednesday, July 21, 2010, at 4:00 p.m. (Israel time), at the law offices of Shibolet & Co., at the Museum Tower, 4 Berkowitz St., Tel Aviv, Israel. The following items are on the agenda for the Meeting: 1) Re-election of three directors to the Board of Directors of the Company; 2) Approval of certain changes to the employment structure of, and compensation to be paid to, the Company's Chief Executive Officer; 3) Approval and adoption of the Company’s Directors’ and Officers’ Liability Insurance Policy, for the period commencing October 1, 2009, through and including September 30, 2010 and under terms not materially different - for subsequent periods after September 30, 2010; and 4) Appointment of Somekh Chaikin, a member firm of KPMG International, and Raveh Ravid, as the Company’s joint independent auditors for fiscal year ended December 31, 2010 and authorization of the Company’s Board of Directors to set the annual compensation of the independent auditors for fiscal 2010, at the Audit Committee’s recommendation, in accordance with the volume and nature of their services. In addition, at the Meeting we will review and discuss our auditors' reports and consolidated financial statements for fiscal years ended December 31, 2008 and December 31, 2009. -3- Record Date Only shareholders of record at the close of business on June 17, 2010, the record date for determining those shareholders eligible to vote at the Meeting (the “Shareholders”), are entitled to vote at the Meeting. All Shareholders are cordially invited to attend the Meeting in person. Shareholders who are unable to attend the Meeting in person are requested to complete, date and sign the form of proxy, as shall be provided by the Company beginning June 21, 2010, and to return it promptly in the pre-addressed envelope provided. If voting by mail, the proxy must be received by our transfer agent (no postage is required if mailed in the United States) or at our registered office in Israel at least twenty-four (24) hours prior to the Meeting to be validly included in the tally of ordinary shares voted at the Meeting. Detailed proxy voting instructions will be provided both in the Proxy Statement and in the Proxy Card. Shareholders who attend the Meeting may revoke their proxies and vote their shares in person. Quorum According to the Company’s Articles of Association, the quorum at the Meeting shall be two shareholders present in person or by proxy, holding or representing in the aggregate at least one third of the total voting rights of the Company. If within half an hour from the time appointed for the holding of the Meeting a quorum is not present, the Meeting shall stand adjourned to the same day in the next week at the same time and place or any later date as shall be designated and stated in a notice to the shareholders entitled to vote at the Meeting. This notice shall serve as notice of a meeting adjourned to the same day in the next week at the same time and place if no quorum is present at the original date and time, and no further notice of such adjourned meeting will be given to shareholders. Required Majority Under the Companies Law, 5795-1999, the vote required for the approval of the proposals in items 1, 3 and 4 above, is the affirmative vote of the holders of a majority of the voting power represented at the Meeting in person or by proxy. -4- The vote required for the approval of the proposals in item 2 is the affirmative vote of the holders of a majority of the voting power represented at the Meeting, in person or by proxy, and voting on the resolution, which shall also include: (i) at least one-third of the shares held by shareholders who do not have a personal interest in the transaction, that are present, in person or by proxy, and voting at the Meeting, or (ii) the total number of shares held by shareholders who do not have a personal interest in the transaction and who vote against this proposal represent not more than one percent of the voting rights in the Company. Shareholders may review the full version of the proposed resolutions in the Company's Proxy Statement, as well as the accompanying Proxy Card, beginning June 21, 2010, on the Israeli Securities Authority's electronic filing system at: http://www.magna.isa.gov.il, the website of the Tel-Aviv Stock Exchange Ltd. at: http://maya.tase.co.il or the Company's website: http://www.camtek.co.il. Dated: June 16, 2010 -5-
